The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 57-91, 93-96, are pending in this application.
Claims 1-56, 92, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 57-82, 84-91, 93-96, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 57, the definitions of the substituents, e.g. Rx, R1, R2, are confusing and not clear. The definitions have generics, sub-generic, sub-sub-generic, sub-sub-sub-generic, etc., all of which are substituted by thousands of substituents and thereby rendering claims 57-96 indefinite. Applicant fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention, so as to avoid infringement of a patent arising therefrom. Applicant must re-write the claims to conform with the US standard of practice.
Response
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. Applicant contends the substituents of claim 57 are clearly defined, use terminology consistent with patent and chemical practice, a POSA would understand the claim relates to compounds and that according to the MPEP 2173.04 being “breadth is not indefiniteness”. The format of claim 57 renders the definition of the substituents unclear and indistinct as required under 35 USC 112(b).  The format is not consistent with the US patent practice. A POSA would not readily ascertain the metes and bounds of the claim, which is required of all claims including a broad claim. By deleting claims 57-82 and amending the other claims to depend from claim 83, the rejection would be overcome.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 57-91, 93-96, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jirgensons et al., WO 2016/129983 A1, in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208. 
Applicant claims compounds of claim 57 and salts thereof. The compounds are aminoacyl-tRNA synthetase inhibitors. Applicant claims the utility as anti-bacterial agents. Applicant claims composition and enablement thereof by mixing the compounds with a carrier or a diluent (claims 88-89).
 Determination of the scope and content of the prior art (MPEP 2141.01 
  Jirgensons et al., teaches similar compounds, salts and composition thereof, as aminoacyl-tRNA synthetase inhibitors useful as anti-bacterial agents. See the entire document, particularly page 1, line 28 to page 7, line 4; page 7, line 21 to page 10, line 29. See also claims 1-27.  The examples are at pages 11-15 and 25-30.  The compounds include all possible stereoisomers and their racemates, page 7, lines 6-15. The specific claimed utilities are the same as prior art. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant replaced S(O)2 with S(O) in prior art compounds, bioisosteres equivalents.  In claim 83, applicant claims furan or thiophene instead of benzene, which are known bioisosteres equivalents. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) well-known knowledge of bioisosteres equivalents and 2) the nature of the problems to be solved: applicant wanted to avoid the prior art.
It is well-known in the art that bioisosteres equivalents are expected to have similar biological activity, e.g. King, Med. Chem., Principle and Practice (1994), pp. 206-208, table 1, ring equivalent and table 2, carbonyl group.  See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986).  In the instant invention, S(O)2 and S(O) are bioisosteres equivalents and furan, thiophene and benzene are bioisosteres equivalents because they are claimed as such. See the definition of Rx, page 3, line 2, and claim 83, respectively. 
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant the prior art and the claimed compounds are aminoacyl-tRNA synthetase inhibitors useful as anti-bacterial agents. Having known the compounds are bioisosteres equivalents, one of ordinary skill would have known and be motivated to claim the instant compounds.  There is reasonable expectation of success because, the inventions are in the same field of endeavor.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to combine the compounds and a carrier or diluent using conventional techniques. Such is deemed invention of reasoning not of creativity, KSR, supra.
Therefore, the instant compounds are not allowable over the compounds by the prior art. 

Response to Argument and Declaration
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. Applicant contends, with reference to the Declaration concurrently filed by Paul Finn, that the instant compounds show unexpected result over the compounds by Jirgensons et al.  Isosteres equivalent stands for the expectation that bioisosteres equivalent compounds would have similar biological activities, not necessarily the same level of the activity. It is not unexpected for bioisosteres equivalent compounds to have different levels of the same biological or chemical activity. 
The decisions in Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980) and upheld in In re Merck, 231 USPQ 375 (Fed. Cir. 1986) is dispositive of the instant issue, both of which are cited in the rejection. In that case, the courts found amitriptyline, an isosteres of imipramine, is prima facie obvious from imipramine, wherein N is replaced with C.  Both courts agreed that the art area pertinent to isosteres replacement is medicinal chemistry. Hence, one of ordinary skill in medicinal chemistry would have looked to the concept of isosterism as a routine tool in his or her research for a new drug.
The courts further held: ’Although isosterism does not permit a medicinal chemist to predict the potential properties of a new isosterically related compound with absolute certainty, it does provide a suggestion of areas of biological activity. In any event, absolute predictability is not required by the Patent Statues. Section 103 of the Statute merely requires that there be a "reasonable expectation, or some predictability"’. In re Kratz, 592 F.2d 1169 , 201 USPQ 71 ; and In re Kronig, 539 F.2d 1300 , 190 USPQ 425.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to claim bioisosteres equivalents of the compounds by Jirgensons et al., given the teachings by King and well-known knowledge of bioisosteres equivalents. 
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant, the compounds by the prior art and the applicant are anti-bacterial agents useful for treating bacterial infection. 
Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) the result is commensurate in scope with the claim, In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005); 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) the improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and 5) are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 
In the instant, 1) the difference is in degrees not in kind, and therefore cannot support a showing of unexpected result, 2) the examples are not commensurate in scope with the claims: 48 pairs of compounds vis a vis possible millions of compounds in the claims, 3) the result is not from a comparison with the closest prior art, and it is not from a true side-by-side comparison assay. The structures of the compounds are not disclosed. Hence, it is not possible to ascertain if the compounds are within the scope of the claims and Jirgensons et al. 4) The alleged improved properties or functions represent a difference in degrees and not in kind.  5) The alleged improved properties or functions are statements that are not reviewable and cannot be analyzed in comparison with the prior art. The structures of compounds in the assays are not disclosed. Hence, it is not possible to ascertain if the compounds are within the scope of the claims and Jirgensons et al.  It is not clear if each pair comprise the same or different compounds. The data from each replicate are not disclosed.  Therefore, applicant fails to meet the requirements of unexpected result.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
December 4, 2022